EXHIBIT 21 LIST OF SUBSIDIARIES Name Percentage Owned Jurisdiction of Incorporation American Augers, Inc. 100 Delaware Astec Australia Pty Ltd 100 Australia Astec, Inc. 100 Tennessee Astec Insurance Company 100 Vermont Astec Mobile Screens, Inc. (f/k/a ProductionEngineered Products, Inc.) 100 Nevada Astec Underground, Inc. (f/k/a Trencor, Inc.) 100 Tennessee Breaker Technology, Inc. 100 Tennessee Breaker Technology Ltd 100 Ontario, Canada Buckeye Underground, Inc. 100 Tennessee Buckeye Underground, LLC 100 Ohio Carlson Paving Products, Inc. 100 Washington CEI Enterprises, Inc. 100 Tennessee Heatec, Inc. 100 Tennessee Johnson Crushers International, Inc. 100 Tennessee Kolberg-Pioneer, Inc. 100 Tennessee Osborn Engineered Products SA (Pty) Ltd 92 South Africa Peterson Pacific Corp. 100 Oregon Roadtec, Inc. 100 Tennessee Telsmith, Inc. 100 Delaware AI Development Group, Inc. 100 South Dakota AI Enterprises, Inc. 100 South Dakota RI Properties, Inc. 100 South Dakota TI Services, Inc. 100 South Dakota
